DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.
 
Status of Application
The response filed 09/30/2021 and 10/11/2021 have been received and carefully considered. The response affects the instant application accordingly:
Claims 14, 33 have been amended.
Claim 23 has been cancelled.
It is noted that the responses on 09/30/2021 and 10/11/2021 are essentially the same. As Applicant states that the response on 10/11/2021 supersedes that of 09/30/2021, the response to arguments are directed to those presented on 10/11/2021.
Claims 14-17, 19-22, 24-29, 31-33 are pending.
Claim 26 is withdrawn from further consideration by the examiner being directed to the non-elected Group.
Claims 14-17, 19-22, 24-25, 27-29, 31-33 are present for examination at this time.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All grounds not addressed in the action are withdrawn or moot as a result of amendment.
New grounds of rejection are set forth in the current office action as a result of amendment.

New Grounds of Rejection
	Due to the amendment of the claims the new grounds of rejection are applied:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17, 20-22, 25, 27-29, 31, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Mangiafico et al. (U.S. Pat. Pub. 2013/0108674) in view of Liang et al. (U.S. Pat. Pub. 2013/0251666). 
Rejection:
Mangiafico et al. teaches an ophthalmic self-emulsifying microemulsion composition comprising an active, d-α-tocopheryl polyethylene glycol 1000 succinate (TPGS, emulsifier), an oil component consisting of medium chain triglycerides (MCT, oil phase), and an aqueous phase (abstract, claim 1). The TPGS is 0.01-10wt.% and the weight ratio of MCT to TPGS is from 1:1 and 1:4 (which is about 0.01-10%, claims 1 and 9, [37, 47]); specific embodiments include the TPGS at 1-2wt.% and the MCT at 0.25-1% (claim 3). The medium chain triglycerides consist of a mixture of fatty acids with 6-12 carbon atom chains (C6=caproic acid, C8=caprylic acid, C10=capric acid, C12=lauric acid), and commercial products are Miglyol® and TCM® [23]. Composition forms include eye drops ([40], an ophthalmic composition is acceptable/tolerable for being in the eye). Mangiafico et al. teaches that the composition may include additional components such as a buffer, osmotic agents (osmotizing agents), antimicrobials, and polysaccharides like products based on hyaluronic acid ([42, 47-48], claims 6-9). The buffer can be a phosphate buffer and the pH is from 5.5-7.2 [49]. The osmotic agents include glycerol and sodium chloride ([48], see full document specifically areas cited). 
While Mangiafico does not expressly teach the exact claimed values for the pH and for some dependent TPGS ranges; the dependent values for TPGS are encompassed by the general range taught by Mangiafico wherein optimization within the taught range is not inventive as a means to attain the desired therapeutic effect, and the values for the pH overlap those taught by Mangiafico where even a slight overlap in range establishes a prima facie case of obviousness and would be obvious to modify the amount before the effective filing date of the claimed invention to attain the desired therapeutic effect, absent evidence of criticality or unexpected results.

Mangiafico et al. does not teach the inclusion of povidone-iodine (PVP-I) but does expressly teach the inclusion of antimicrobial agents (preservatives).
Liang et al. teaches that povidone-iodine is known to be a preservative in ophthalmic compositions and can be used at 0.2-1.5% in a composition - specifically citing the specific concentration of 0.5%, and has antimicrobial and antioxidant properties [11, 15-16].
Wherein as Mangiafico et al. teaches that the composition can include antimicrobial agents it would be obvious to before the effective filing date of the claimed invention to include PVP-I as suggested by Liang and produce the claimed invention; as it is prima facie obvious to incorporate a known antimicrobial preserving agent like PVP-I for its known purpose at its useful concentrations such as 0.5% with a reasonable expectation of success.
Response to Arguments:
Applicant's arguments are centered on the assertion that the prior art of Mangiafico discloses a pH of 5.5-7.2 and that iodine stability decreases with increasing pH wherein the stability of iodine is borderline from 5.5-6.5 and unsatisfactory past 6.5 and the pH of the invention is from 4.5-5.5. This is fully considered but not persuasive. Applicant’s argument is not commensurate in scope with the claims. The claims do not recite a pH range for 4.5-5.5 as asserted. In fact, claims 14-17, 20-22, 25, 27-29 do not recite a pH for the composition, and claims 31 and 33 have pH ranges that are either embraced by the prior art or overlap the prior art. This is confusing as Applicant is arguing non-enablement for their own invention for the ranges in claim 31 and 33 which embrace values present in the prior art that Applicant is asserting is borderline unstable.
 Applicant also asserts that the composition only works in the pH range of 5.5-6.5 which is the overlapping range of the prior art due to synergy with the lower content of TPGS, and that Mangiafico would not function at pH level of 5.5 and higher with TPGS contents greater than 1%. This is fully considered but not persuasive as Applicant has not presented any data to support the assertion of synergy. In fact, the declaration does not present any evidence or data for synergy for the pH of 5.5-6.5 as asserted by Applicant. Mangiafico teaches an overlapping pH for the composition and the TPGS at is 0.01-10wt.% and specific embodiments at 1-2wt.% which falls within the claimed range wherein it would be prima facie obvious to optimize within the teaching and arrive at the claimed values absent evidence of criticality for the claimed values which have not been presented. It is confusing as Applicant is arguing for non-enablement of their own invention as the claims either do not have pH range or the pH ranges include these values that Applicant is asserting is unstable.
Applicant asserts that Mangiafico cannot suggest a stable ophthalmic composition with PVP-I in low concentrations asserting that povidone iodine has oxidizing properties that prevent it from being used in the same formulation as an antioxidant like TPGS and therefore such a composition is not feasible as an oxidant and antioxidant in the same composition would mutually degrade in a redox reaction; and that if PVP-I is added to the examples of Mangiafico the pH would be 4 or less which is not acceptable for use in the eye citing the declaration of Danilo Aleo. This is fully considered but not persuasive. The argument that povidone iodine is an oxidant which cannot be combined with an antioxidant is not supported by the prior art and what is known in the art. The prior art of Liang establishes that the povidone iodine has antioxidant preservative properties along with antimicrobial properties (see [16]) and Al-Kaisy et al. is presented to establish that povidone iodine is known to exert an antioxidant effect (Abstract-conclusion) which is contrary to Applicant’s assertion that the povidone iodine is an oxidant as it is established to be an antioxidant. 
The assertion that adding the povidone iodine to the examples of Mangiafico would result in a pH of 4 or less is not persuasive. It does not address how much povidone iodine would be added and if arguing that it is any amount - the prior art of Mangiafico establishes that after the components are added -the pH of the composition is then adjusted to a pH of 5.5-7.2 [49]; wherein after the addition of the povidone iodine the composition would still be adjusted to a pH of 5.5-7.2 which overlaps the claimed range and even a slight overlap in ranges establishes a prima facie case of obviousness. The argument that the use of povidone iodine as eye drops for surgery is at concentration greater than 5% but it is known that the maximum tolerable povidone iodine content is 1% so that the higher concentration lever of Liang cannot be used in the eye. This is fully considered but not persuasive as Liang explicitly teaches that povidone-iodine can be used at 0.2-1.5% in an ophthalmic compositions like tear substitutes- specifically citing the specific concentration of 0.5%, which is similar to the range claimed (0.2-1.5% and 0.2-1.0%) and the specific concentration of 0.5% falls within the range claimed.
Applicant asserts in arguments and in the declaration that Liang cannot be combined with Mangiafico because PVP-I is an antimicrobial that must be formulated at a pH of 4 as all of Liang’s examples are at a pH level of 4 with no hint or suggestion that PVP-I might be stable at the pH of Mangiafico (5.5-7.2) wherein it would be excluded by Mangiafico. This is not persuasive. Liang is not held solely to its examples when the general teaching of Liang is that the PVP-I can be in ophthalmic compositions at pH of 3-7 [32] which establishes that the PVP-I is useful at this pH range (has activity and stable enough to be useful) which includes the pH of Mangiafico of 5.5-7.2. It is noted again that claims 14-17, 20-22, 25, 27-29 do not recite a pH for the composition, and claims 31 and 33 recite pH ranges that are either embraced by the prior art or overlap the prior art wherein a prima facie case of obviousness applies as addressed above.
Accordingly, the rejection stands.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mangiafico et al. (U.S. Pat. Pub. 2013/0108674) in view of Liang et al. (U.S. Pat. Pub. 2013/0251666) as applied to claims 14-17, 20-22, 25, 27-29, 31, 33 above, further in view of Jauw (U.S. Pat. 5,178,853).
Rejection:
The teachings of Mangiafico et al. in view of Liang et al. are addressed above.
Mangiafico et al. in view of Liang et al. do not expressly teach the inclusion of iodide.
Jauw teaches that it is known that certain packaging and components can extend the shelf life of ophthalmic compositions comprising PVP-I. Preferred ophthalmic packaging includes a bottle of glass type I with a dropper of polypropylene, polyethylene and/or polytetrafluoroethylene coated bromobutyl rubber as it can extend the shelf life of the composition 1-2 years at room temperature (Col. 1 line 57-Col. 2 line2). Jauw also teaches that having the pH from 5.5-6.5 and the inclusion of potassium iodide or potassium iodate to have 0.01-0.1% available iodine (exemplified about 0.03wt.%) further improves the stability of an ophthalmic compositions comprising PVP-I (Col. 2 line 51-64, Col 3 line 9-35, claim 11). 
Wherein as Mangiafico in view of Liang is to an ophthalmic composition comprising PVP-I, it would be obvious before the effective filing date of the claimed invention to include the iodide (and the bottle packaging) as suggested by Jauw and produce the claimed invention; as it is prima facie obvious to incorporate components that extends the shelf like of a product with a reasonable expectation of success.
Response to Arguments:
Applicant's arguments are directed to Mangiafico in view of Liang which are addressed above. 
Accordingly, the rejection stands.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Mangiafico et al. (U.S. Pat. Pub. 2013/0108674) in view of Liang et al. (U.S. Pat. Pub. 2013/0251666) and Jauw (U.S. Pat. 5,178,853) as applied to claim 19 above, further in view of Geresheimer (Pharmaceutical Primary Packaging Made of Glass).
Rejection:
The teachings of Mangiafico et al. in view of Liang et al. and Jauw are addressed above, including that it is known that certain packaging and components can extend the shelf life of ophthalmic compositions comprising PVP-I. The preferred ophthalmic packaging includes a bottle of glass type I with a dropper of polypropylene, polyethylene and/or polytetrafluoroethylene coated bromobutyl rubber as it can extend the shelf life of the composition 1-2 years at room temperature (Col. 1 line 57-Col. 2 line2). 
Mangiafico et al. in view of Liang et al. and Jauw is silent on the color of the recited packaging (i.e. amber).
Geresheimer teaches that commercially available pharmaceutical glass packaging includes type I bottle forms that can clear and in a range of colors including amber (Page 3 and 24 first column).
Wherein as Mangiafico in view of Liang and Jauw teach the extension of the shelf life of the composition with PVP-I by placing it in the glass bottle packaging, it would be obvious before the effective filing date of the claimed invention to choose a color type for the bottle as suggested by Geresheimer and produce the claimed invention; as it is prima facie obvious to incorporate components (i.e. glass bottle packaging) that extends the shelf like of a product and select a color for the desired profile (i.e. light filtering) and look (i.e. consumer preference) with a reasonable expectation of success.
Response to Arguments:
Applicant's arguments are directed to Mangiafico in view of Liang which are addressed above. 
Accordingly, the rejection stands.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Mangiafico et al. (U.S. Pat. Pub. 2013/0108674) in view of Liang et al. (U.S. Pat. Pub. 2013/0251666) as applied to claims 14-17, 20-22, 25, 27-29, 31, 33 above, further in view of Faour et al. (U.S. Pat. Pub. 2008/0050335).
Rejection:
The teachings of Mangiafico et al. in view of Liang et al. are addressed above.
Mangiafico et al. in view of Liang et al. do not expressly teach sodium hyaluronate but does the inclusion of products based on hyaluronic acid [43,48].
Faour et al. teaches that known forms of hyaluronic acid for ophthalmic compositions include its pharmaceutically acceptable salt, sodium hyaluronate (abstract).
Wherein as Mangiafico in view of Liang teaches the inclusion of hyaluronic acid products, it would be obvious before the effective filing date of the claimed invention to include sodium hyaluronate as suggested by Faour et al. and produce the claimed invention; as it is prima facie obvious to incorporate the known forms of hyaluronic acid such as its sodium salt with a reasonable expectation of success.
Response to Arguments:
Applicant's arguments are directed to Mangiafico in view of Liang which are addressed above. 
Accordingly, the rejection stands.

Claims 14-15, 17, 20-22, 25, 28-29, 31, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chowhan et al. (U.S. Pat. Pub. 2009/0298956) in view of Liang et al. (U.S. Pat. Pub. 2013/0251666) and Bartels et al. (U.S. Pat. Pub. 2008/0125377). 
Rejection:
Chowhan et al. teaches an ophthalmic emulsion with water, buffer, oil, emulsifier, pH adjusters, and compound of formula I (claim 1). The composition can include conventional preserving agents including PVP-I (povidone iodine) [32] and the oil can be medium chain triglycerides (MCT) [36, 58] from 0.1-5wt% and exemplified values like 2% [55,58]. The buffers include phosphate buffers [37, 43] and the preferred pH is about 4.5-about 9 with examples at a pH of 6 [33,55]. The surfactants is from 0.1-5% [56]. The osmolality/tonicity is from about 200-about 350mOsm/kg [33] and the agents including sodium chloride and propylene glycol [43]. The composition also includes various additives like solubilizing aids, comfort enhancing agent, polymers such as artificial tear formulations ([34, 43], see full document specifically areas cited).
While Chowhan does not expressly teach the exact claimed values for the MCT and pH they are encompassed by the general range taught by Chowhan wherein optimization within the taught range is not inventive as a means to attain the desired therapeutic effect, absent evidence of criticality or unexpected results.

Chowhan et al. does not teach the amount of PVP-I but does teach its inclusion as preservative [32], and does not teach the inclusion of TPGS but does teach the inclusion of emulsifiers/surfactants from 0.1-5% such as Cremophor RH40 (HCO-40) and that alternatives may be used (claim 1, [38]).  
Liang et al. teaches that povidone-iodine is known to be an antimicrobial preservative in ophthalmic compositions when used at 0.01% to 10% in a composition, specifically citing 0.2-1.5% and the specific concentration of 0.5% [11, 16].
Bartels et al. teaches that known surfactants/emulsifiers include TPGS, Cremophor RH40 and Solutol HS-15 [173], and that the inclusion of a surfactant is known and can be a combination of surfactants [166] in the ophthalmic art.
Wherein as Chowhan et al. teaches the composition to include PVP-I it would be obvious to before the effective filing date of the claimed invention to include it in the known amounts as suggested by Liang and produce the claimed invention; as it is prima facie obvious to incorporate PVP-I for its known purpose at its useful concentrations such as 0.5% with a reasonable expectation of success. It would also be obvious before the effective filing date of the claimed invention to incorporate TPGS as suggested by Bartels and produce the claimed invention; as simple substitution of one functionally equivalent surfactant for another is prima facie obvious with a reasonable expectation of success. It is also obvious to incorporate TPGS with Solutol HS-15, as Bartels teaches that that the inclusion of a surfactant can be a combination of surfactants [166]; wherein the incorporation of TPGS with another surfactant such as Solutol HS-15 is prima facie obvious with a reasonable expectation of success absent evidence of criticality for the specific combination of surfactants. It is also prima facie obvious to optimize the within the taught ranges of surfactant and arrive at the claimed values as a means to attaining the desired therapeutic profile with a reasonable expectation of success absent evidence of criticality for the claimed values.
Response to Arguments:
Applicant's arguments are centered on the assertion that the arguments of Mangiafico and Liang apply to Chowhan and its combination with Liang. This is not persuasive as addressed above with regards to Mangiafico and Liang and to the declaration. With regards to Applicant assertion that there are only a few examples with a pH of 6 and in most instances the examples had a pH of 7.2 which is too high for PVP-I to be stable at this pH. This is fully considered but not persuasive. Applicant’s argument is not commensurate in scope with the claims. Claims 14-17, 20-22, 25, 27-29 do not recite a pH for the composition, and claims 31 and 33 recite pH ranges that are embraced by the prior art. The assertion that only a few examples of Chowhan have a pH of 6 and  most are at a pH of 7.2 where PVP-I would be unstable is not persuasive and not representative of the teaching as a whole as the teachings of Chowhan are not held solely to those examples selected by Applicant with a pH of 7.2 when Chowhan does teach multiple examples with a pH of 6 falling within claim 33, and the general teaching is for a specific and preferred pH range of about 4.5-about 9; where it is obvious to optimize within the taught range including around the exemplified pH of 6 and arrive at claimed ranges as a means to attain the desired therapeutic effect, absent evidence of criticality or unexpected results which have not been presented. 
Applicant arguments centered on the assertion that Chowhan’s exemplified compositions contain sorbitol, mannitol, and other hydroxylated compounds and unsaturated surfactants which may act as a reducing agent to be oxidized by PVP-I is not persuasive and not commensurate in scope with the claims. The instant claims are open language (“comprising”) and do not preclude the presence of these components; and as addressed above, the teachings of Chowhan is not held solely to an example but for all it teaches as a whole. Additionally, the assertion that the povidone iodine would oxidize these components goes to the argument that it is an oxidant which as addressed above is not persuasive and not supported by the prior art and what is known in the art. The prior art of Liang establishes that the povidone iodine has antioxidant preservative properties along with antimicrobial properties (see [16]) and Al-Kaisy et al. is presented to establish that povidone iodine is known to exert an antioxidant effect (Abstract-conclusion) which is contrary to Applicant’s assertion that the povidone iodine is an oxidant as it is established to be an antioxidant. 
Applicant asserts that the examples of Liang are all to a pH of 4 wherein it would be excluded by the pH of Chowhan, and there is no teaching or suggestion that PVP-I is stable or might be stable at a pH of 6.0-7.2 as indicated in Chowhan. This is not persuasive. Liang is not held solely to its examples when the general teaching of Liang is that the PVP-I can be in ophthalmic compositions at pH of 3-7 [32] which establishes that the PVP-I is useful at this pH range (has activity and stable enough to be useful) which falls within the preferred pH range of Chowhan. Additionally, the claims do not require the pH to be 6.0-7.2 and it is within the skill of the ordinary artisan to optimize within the taught ranges of the prior art which address that PVP-I to be useful in the pH range of 3-7  to attain the desired therapeutic profile with a reasonable expectation of success absent evidence of criticality which have not been presented.
Accordingly, the rejection stands.

Claims 16, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chowhan et al. (U.S. Pat. Pub. 2009/0298956) in view of Liang et al. (U.S. Pat. Pub. 2013/0251666) and Bartels et al. (U.S. Pat. Pub. 2008/0125377) as applied to claims 14-15, 17, 20-22, 25, 28-29, 31, 33 above, further in view of Mangiafico et al. (U.S. Pat. Pub. 2013/0108674). 
Rejection:
The teachings of Chowhan in view of Liang and Bartels are addressed above.
Chowhan in view of Liang and Bartels teaches the inclusion of medium chain triglycerides and is silent on the carbon chains types in the medium chain triglyceride.
Mangiafico et al. teaches that medium chain triglycerides (MCT) consist of a mixture of fatty acids with 6-12 carbon atom chains (C6=caproic acid, C8=caprylic acid, C10=capric acid, C12=lauric acid), and commercial products are Miglyol® and TCM® [23]. 
Wherein it is obvious to one of ordinary skill in the art that the MCT would be a mixture of C-6-12 fatty acids in the MCT as demonstrated by Mangiafico and produce the claimed invention; as it is prima facie obvious that the MCT be consistent with the known constituents for MCT with a reasonable expectation of success.
Response to Arguments:
Applicant's arguments are directed to those presented in Chowhan in view of Liang and Bartels which are addressed above. 
Accordingly, the rejection stands.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chowhan et al. (U.S. Pat. Pub. 2009/0298956) in view of Liang et al. (U.S. Pat. Pub. 2013/0251666) and Bartels et al. (U.S. Pat. Pub. 2008/0125377) as applied to claims 14-15, 17, 20-22, 25, 28-29, 31, 33 above, further in view of Jauw (U.S. Pat. 5,178,853). 
Rejection:
The teachings of Chowhan in view of Liang and Bartels are addressed above.
Chowhan in view of Liang and Bartels does not expressly teach the inclusion of iodide.
Jauw teaches that it is known that certain packaging and components can extend the shelf life of ophthalmic compositions comprising PVP-I. Preferred ophthalmic packaging includes a bottle of glass type I with a dropper of polypropylene, polyethylene and/or polytetrafluoroethylene coated bromobutyl rubber as it can extend the shelf life of the composition 1-2 years at room temperature (Col. 1 line 57-Col. 2 line2). Jauw also teaches that having the pH from 5.5-6.5 and the inclusion of potassium iodide or potassium iodate to have 0.01-0.1% available iodine (exemplified about 0.03wt.%) further improves the stability of an ophthalmic compositions comprising PVP-I (Col. 2 line 51-64, Col 3 line 9-35, claim 11). 
Wherein as Chowhan in view of Liang and Bartels is to an ophthalmic composition comprising PVP-I, it would be obvious before the effective filing date of the claimed invention to include the iodide (and the bottle packaging) as suggested by Jauw and produce the claimed invention; as it is prima facie obvious to incorporate components that extends the shelf like of a product with a reasonable expectation of success.
Response to Arguments:
Applicant's arguments are directed to those presented in Chowhan in view of Liang and Bartels which are addressed above. 
Accordingly, the rejection stands.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chowhan et al. (U.S. Pat. Pub. 2009/0298956) in view of Liang et al. (U.S. Pat. Pub. 2013/0251666) and Bartels et al. (U.S. Pat. Pub. 2008/0125377) and Jauw (U.S. Pat. 5,178,853) as applied to claim 19 above, further in view of Geresheimer (Pharmaceutical Primary Packaging Made of Glass).
Rejection:
The teachings of Chowhan  in view of Liang and Bartels and Jauw are addressed above, including that it is known that certain packaging and components can extend the shelf life of ophthalmic compositions comprising PVP-I. The preferred ophthalmic packaging includes a bottle of glass type I with a dropper of polypropylene, polyethylene and/or polytetrafluoroethylene coated bromobutyl rubber as it can extend the shelf life of the composition 1-2 years at room temperature (Col. 1 line 57-Col. 2 line2). 
Chowhan in view of Liang and Bartels and Jauw is silent on the color of the recited packaging (i.e. amber).
Geresheimer teaches that commercially available pharmaceutical glass packaging includes type I bottle forms that can clear and in a range of colors including amber (Page 3 and 24 first column).
Wherein as Chowhan in view of Liang and Bartels and Jauw teaches the extension of the shelf life of the composition with PVP-I by placing it in the glass bottle packaging, it would be obvious before the effective filing date of the claimed invention to choose a color type for the bottle as suggested by Geresheimer and produce the claimed invention; as it is prima facie obvious to incorporate components (i.e. glass bottle packaging) that extends the shelf like of a product and select a color for the desired profile (i.e. light filtering) and look (i.e. consumer preference) with a reasonable expectation of success.
Response to Arguments:
Applicant's arguments are directed to those presented for Chowhan in view of Liang and Bartels which are addressed above. 
Accordingly, the rejection stands.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Chowhan et al. (U.S. Pat. Pub. 2009/0298956) in view of Liang et al. (U.S. Pat. Pub. 2013/0251666) and Bartels et al. (U.S. Pat. Pub. 2008/0125377) and Mangiafico et al. (U.S. Pat. Pub. 2013/0108674) as applied to claims 16, 27 above, further in view of Faour et al. (U.S. Pat. Pub. 2008/0050335). 
Rejection:
The teachings of Chowhan in view of Liang and Bartels and Mangiafico are addressed above.
Chowhan in view of Liang and Bartels and Mangiafico do not expressly teach sodium hyaluronate but does teach the inclusion of incorporation of polymers such as artificial tear formulations [34, 43].
Faour et al. teaches that an artificial tear formulation comprising sodium hyaluronate and PVA (abstract).
Wherein it would be obvious before the effective filing date of the claimed invention to include sodium hyaluronate as suggested by Faour et al. and produce the claimed invention; as it is prima facie obvious to incorporate the polymers of artificial tear formulations as addressed by Chowhan in view of Liang, Bartels, and Mangiafico with a reasonable expectation of success.
Response to Arguments:
Applicant's arguments are directed to those presented for Chowhan in view of Liang and Bartels which are addressed above. 
Accordingly, the rejection stands.

Conclusion
Claims 14-17, 19-22, 24-25, 27-29, 31-33 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI G HUANG/Primary Examiner, Art Unit 1613